DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (U.S. Patent No. 9,659,635 B1) in view of Liaw (U.S. Pub No. 2018/0005691 A1; hereinafter Liaw2)
	With respect to claim 1, Liaw discloses an integrated circuit structure, comprising: a memory bit cell on a substrate, the memory bit cell comprising: first [34], second [34], third [20] and fourth [14] active regions parallel along a first direction [Y] of the substrate; first [36,18] and second [38,16] gate lines over the first, second, third and fourth active regions, the first and second gate lines parallel along a second direction [X] of the substrate, the second direction perpendicular to the first direction.	Liaw fails to disclose first, second and third interconnect lines over the first and second gate lines, the first, second and third interconnect lines parallel along the second direction of the substrate, wherein the first and second interconnect lines are electrically connected to the first and second gate lines at locations of the first and second gate lines over one or more of the first, second, third and fourth active regions, and wherein the third interconnect line electrically couples together a pair of gate electrodes of the memory bit cell or electrically couples together a pair of trench contacts of the memory bit cell.	In the same field of endeavor, Liaw2 discloses first [152-1], second [152-9] and third interconnect lines [152-4] over the first [136] and second [142] gate lines, the first, second and third interconnect lines parallel along the second direction of the substrate, 
	With respect to claim 2, the combination of Liaw and Liaw2 discloses wherein the third interconnect line electrically couples together the pair of gate electrodes of the memory bit cell (See Liaw2, Figure 5 ¶[0030]).
	With respect to claim 3, the combination of Liaw and Liaw2 discloses wherein the third interconnect line electrically couples together the pair of trench contacts of the memory bit cell (see Liaw2, Figure 5 ¶[0037]).
	With respect to claim 4, the combination of Liaw and Liaw2 discloses wherein the first active region is a P-type doped active region, the second active region is an N-type doped active region, the third active region is an N-type doped active region, and the 
	With respect to claim 5, the combination of Liaw and Liaw2 discloses wherein the first, second, third and fourth active regions are in silicon fins (see Liaw2 ¶[0017]).
	Implementation of a semiconductor material such as silicon, as taught by Liaw2, is well appreciated in the art to provide substantial structuring for FinFET gate structures to include strained features for enhanced mobility and device performance (See Liaw2 ¶[0017]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 6, the combination of Liaw and Liaw2 discloses wherein the memory bit cell comprises a pull-up transistor based on a single silicon fin, a pass-gate transistor based on two silicon fins, and a pull-down transistor based on two silicon fins (See Liaw Column 2, lines 37-43 and Figure 1 and 4).
	With respect to claim 7, the combination of Liaw and Liaw2 discloses wherein the first and second gate lines alternate with individual ones of a plurality of trench contact lines parallel along the second direction of the substrate, the plurality of trench contact lines comprising the pair of trench contacts of the memory bit cell (see Liaw2 Figure 5 and 9).
	With respect to claim 8, the combination of Liaw and Liaw2 discloses wherein the first and second gate lines have a first pitch along the first direction, the first, second and third interconnect lines have a second pitch along the first direction, and wherein the second pitch is less than the first pitch (See Liaw2 Figure 5).

	With respect to claim 10, the combination of Liaw and Liaw2 discloses wherein the first and second interconnect lines are electrically connected to the first and second gate lines by an intervening plurality of interconnect lines between the first and second interconnect lines and the first and second gate lines, and wherein the intervening plurality of interconnect lines is parallel along the first direction of the substrate (see Liaw2 Figure 9).
	With respect to claim 11, Liaw discloses an integrated circuit structure, comprising: a memory bit cell on a substrate, the memory bit cell comprising: first [36,18] and second [38,16] gate lines parallel along a second direction [X] of the substrate, wherein the first and second gate lines have a first pitch along a first direction [Y] of the substrate, the first direction perpendicular to the second direction. 	Liaw fails to disclose first, second and third interconnect lines over the first and second gate lines, the first, second and third interconnect lines parallel along the second direction of the substrate, wherein the first, second and third interconnect lines 
	The interconnect structure of Liaw2 allows for small dimensions and minimized dimensions of the SRAM of Liaw while having dimensions large enough that via structures can accommodate for better static noise margins and performance stability (See ¶[0040]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 12, the combination of Liaw and Liaw2 discloses wherein the internal node jumper electrically couples together a pair of gate electrodes of the memory bit cell (See Liaw2, Figure 5 ¶[0030]).
	With respect to claim 13, the combination of Liaw and Liaw2 discloses wherein the internal node jumper electrically couples together a pair of trench contacts of the memory bit cell (see Liaw2, Figure 5 ¶[0037]).

	With respect to claim 15, the combination of Liaw and Liaw2 fails to disclose wherein the first pitch is in the range of 50 nanometers to 60 nanometers, and wherein the second pitch is in the range of 30 nanometers to 40 nanometers.
	However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious that the pitch of the interconnect and gate lines can be modified proportionally to accommodate for better static noise margins and performance stability (See ¶[0040]).
	With respect to claim 16, Liaw discloses an integrated circuit structure, comprising: a substrate; a six transistor (6T) static random access memory (SRAM) bit cell [10A-D] (see Figure 1-4) on the substrate, the 6T SRAM bit cell comprising: first [34], second [40], third [20] and fourth [14] active regions parallel along a first direction [Y] of the substrate (see Column 3, line 40- Column 4, line 5), wherein the first active region comprises two fins, the second active region comprises one fin, the third active region comprises one fin, and the fourth active region comprises two fins (See Figure 4); and first [36,18] and second gate lines [38,16] over the first and second active regions, the first and second gate lines parallel along a second direction [X] of the substrate, the second direction perpendicular to the first direction (See Figure 3-4 and 7).
	With respect to claim 17, the combination of Liaw and Liaw2 discloses wherein the first and fourth active regions are P-type doped active regions, and the second and third active regions are N-type doped active regions (See Liaw Column 2, lines 37-43 and Figure 1).
	With respect to claim 18, the combination of Liaw and Liaw2 discloses wherein individual ones of the first and second gate lines are spaced apart from one another by trench contact lines parallel along the second direction of the substrate (see Liaw Figure 3-4).
	With respect to claim 19, the combination of Liaw and Liaw2 discloses wherein contact to the first and second gate lines is made to active gate locations of the first and second gate lines (see Liaw Figure 3-4 and 7).
	With respect to claim 20, the combination of Liaw and Liaw2 discloses wherein 6T SRAM bit cell comprises an internal node jumper (see Liaw Figure 4; contact plug lines connected to active regions 54A, 54B, 42 and 46).

	With respect to claim 22, the combination of Liaw and Liaw2 fails to explicitly disclose wherein the second pitch is approximately 0.67 times the first pitch. 	However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious that the pitch of the interconnect and gate lines can be modified proportionally to accommodate for better static noise margins and performance stability (See ¶[0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Houston et al. (U.S. Patent No. 7,236,396 B2) discloses an SRAM array
Hung et al. (U.S. Publication No. 2016/0372476 A1) discloses an SRAM array
Huang et al. (U.S. Publication No. 2018/0182766 A1) discloses an SRAM array
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818